UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1130



RAQUEL Y. GORDON,

                                                Plaintiff - Appellant,

          versus


CARLOS GUTIERREZ,     Secretary   Department   of
Commerce,

                                                Defendant - Appellee.


                             No. 07-1131



RAQUEL Y. GORDON,

                                                Plaintiff - Appellant,

          versus


CARLOS GUTIERREZ, Secretary Department of
Commerce; HOWARD GOLDBERG, Individual, U.S.
Patent    and    Trademark  Office;   MARGARET
FOCARINO,     Individual,  U.S.   Patent   and
Trademark Office; NANCY LE, Individual, U.S.
Patent and Trademark Office, JOHN BARLOW,
Individual, U.S. Patent and Trademark Office,

                                               Defendants - Appellees.


Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis III, District
Judge. (1:06-cv-00861-TSE-TC)
Submitted:   October 11, 2007           Decided:   October 15, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raquel Y. Gordon, Appellant Pro Se. Larry Lee Gregg, Assistant
United States Attorney, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                - 2 -
PER CURIAM:

             Raquel Y. Gordon appeals the district court’s orders

denying relief on her action alleging employment discrimination.

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Gordon v. Gutierrez, No. 01:06-cv-00861-TSE-TC (E.D. Va.

filed Dec. 14, 2006 and entered Dec. 18, 2006; Jan. 4, 2007).            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 3 -